Citation Nr: 0812439	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for hypotension.

3.  Entitlement to service connection for status post acute 
pyleonephritis claimed as kidney damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The issues of entitlement to service connection for 
hypotension and status post acute pyleonephritis, claimed as 
kidney damage, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran was scheduled to appear before a Veterans Law 
Judge at a Central Office hearing in November 2007.  She 
failed to report for the hearing.  The Board notified her of 
the scheduled hearing in correspondence dated in September 
2007.  In correspondence to her accredited representative, 
dated in October 2007, the veteran demonstrated knowledge of 
this scheduled hearing.  There being no issues concerning 
whether she received notice of the hearing, and good cause 
having not been shown for the failure to appear for the 
hearing, her hearing request is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran did not file a timely substantive appeal to the 
December 29, 2004 rating decision, in which service 
connection for hypoglycemia was denied.  




CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal to the 
December 29, 2004 rating decision, in which service 
connection for hypoglycemia was denied.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  

The timeliness of a substantive appeal is a jurisdictional 
matter and is governed by statutory interpretation.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The veteran has, however, been 
properly notified of the jurisdictional problem and she has 
been afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.  

Legal Criteria and Analysis

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  A 
substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2007).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction (AOJ) in reaching the 
determination being appealed.  Id.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination appealed.  Id.  

A substantive appeal must be filed within 60 days from the 
date that the AOJ mails the SOC, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (2007).  

In this case, the RO denied the veteran's claim of 
entitlement to service connection for hypoglycemia in a 
rating decision dated in December 2004.  The RO notified the 
veteran of this decision in a letter dated January 10, 2005.  
In January 2005, the RO received a timely filed NOD.  The RO 
subsequently issued an SOC, dated in June 2005.  The RO 
provided the veteran with a copy of the SOC and in a letter 
dated June 15, 2005, explained to the veteran the need to 
file a formal appeal.  The RO included a VA Form 9 with 
instructions regarding this document.  The instructions 
informed the veteran of how much time she had to submit the 
form in order to continue her appeal.  

The record fails to demonstrate that the RO received either a 
VA Form 9, or any other correspondence which would qualify as 
a substantive appeal with respect to the issue of entitlement 
to service connection for hypoglycemia within the applicable 
time limit.  In this case, the veteran was required to file a 
substantive appeal no later than January 10, 2006, which is 
the later of 60 days after the June 15, 2005 RO letter and 
one year after the January 10, 2005 letter.  

The Board notes that in a VA Form 9 filed in June 2005, the 
veteran specifically identified the five issues she was 
appealing and service connection for hypoglycemia was not 
among them.  At that time, the veteran also submitted a five 
page statement in support of her claims.  The Board 
thoroughly reviewed the contents of the correspondence, but 
finds no reference to hypoglycemia.  

In correspondence dated in January 2008, the Board informed 
the veteran of the potential jurisdictional defect in her 
case and granted her 60 days to respond to the letter and 
present argument or evidence relevant to the jurisdictional 
question.  The veteran did not respond.  

The record does not contain any statement by the veteran 
and/or her representative alleging any error of law or fact 
regarding the issue of service connection for hypoglycemia 
following the issuance of the SOC in June 2005 during the 
relevant time period.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  The Board notes that while both a February 2006 
statement from the veteran's representative and a July 2006 
VA Form 119 reflect her intent to withdraw the issue of 
entitlement to service connection for hypoglycemia, no 
withdrawal of the appeal was effectuated by either the 
veteran or her representative.  See 38 C.F.R. § 20.204.  

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3); 38 C.F.R. § 20.303 (2007). Neither the veteran 
nor her representative has indicated that her failure to 
timely file a substantive appeal was due to good cause. 

The veteran did not file a substantive appeal within one year 
of the January 10, 2005 notification of the December 29, 2004 
rating decision which denied service connection for 
hypoglycemia.  Thus, in sum, a timely substantive appeal was 
not received as to the December 2004 denial of service 
connection for hypoglycemia.  


ORDER

A timely substantive appeal was not received as to the 
December 2004 rating decision in which service connection for 
hypoglycemia was denied and the appeal is dismissed for lack 
of jurisdiction.  


REMAND

Essentially, the veteran asserts that service connection for 
hypotension and status post acute pyleonephritis, claimed as 
kidney damage, is warranted based upon a theory of either 
direct or secondary service connection.  The RO provided VCAA 
notice to the veteran with respect to direct service 
connection in regard to the issues in correspondence dated in 
April 2004.  The RO did not, however, notify the veteran of 
the elements needed to establish entitlement to service 
connection for the claimed disorders based upon a theory of 
secondary service connection in compliance with the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption.  
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  
The Board has reviewed the record, but does not find the 
veteran to have demonstrated actual knowledge of each 
requirement for establishing service connection for a 
disability claimed as secondary to a service-connected 
disability.  The Board notes that a June 2005 VCAA notice 
letter regarding secondary service connection pertained to 
hypertension, not hypotension.  Therefore, the Board finds no 
basis to rebut the presumption of prejudice and the service 
connection claims for hypotension and status post acute 
pyleonephritis, claimed as kidney damage must be remanded.  

In addition, the Board notes that in August 2005, the RO 
requested the veteran's medical records from the Wilford Hall 
Medical Facility, 59th Medical Wing at Lackland Air Force 
Base.  In November 2006, the RO received a response from the 
59th Medical Wing that it had no information under the name 
and social security number provided.  In addition, a March 
2006 response notes that the records requested by the RO were 
unavailable.  The Board notes that while the requests contain 
the veteran's social security, the name provided is different 
that that shown on her DD Form 214.  Thus, the RO should make 
another request for the above records providing the veteran's 
name as reflected on her DD Form 214.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of what the 
evidence must show to establish 
entitlement to service connection for 
hypotension and status post acute 
pyleonephritis secondary to her service-
connected heart disability.

2.  Make another request for medical 
records from the Wilford Hall Medical 
Facility, 59th Medical Wing at Lackland Air 
Force Base, and records related to 
Medical/Physical Evaluation Board 
proceedings.  The veteran's name as 
reflected on her DD Form 214 should be 
contained in any request.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hypotension and stats post acute 
pyleonephritis, claimed as kidney damage, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. TAYLOR
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


